SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

15
CA 13-01326
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND WHALEN, JJ.


IN THE MATTER OF THE APPLICATION OF ERIC
WEYAND, PETITIONER-RESPONDENT,
FOR JUDICIAL DISSOLUTION OF TRIPLE H                               ORDER
RANCH, INC., RESPONDENT-APPELLANT,
ET AL., RESPONDENT.


KEYSER, MALONEY & WINNER, LLP, ELMIRA (GEORGE H. WINNER, JR., OF
COUNSEL), FOR RESPONDENT-APPELLANT.

BRIAN C. SCHU, HORNELL, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Steuben County (Peter
C. Bradstreet, A.J.), entered October 5, 2012. The order granted the
petition for judicial dissolution of respondent Triple H Ranch, Inc.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on January 16, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court